Name: Commission Regulation (EEC) No 1073/86 of 14 April 1986 re-establishing the levying of customs duties on gramophone records and other sound or similar recordings, falling within heading No 92.12, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  communications
 Date Published: nan

 15. 4. 86 Official Journal of the European Communities No L 99/ 11 COMMISSION REGULATION (EEC) No 1073/86 of 14 April 1986 re-establishing the levying of customs duties on gramophone records and other sound or similar recordings, falling within heading No 92.12 , originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 18 April 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 1 0 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of gramophone records and other sound or similar recordings, falling within heading No 92.12, originating in South Korea, the individual ceiling was fixed at 5 475 000 ECU ; whereas, on 9 April 1986, imports of these products into the Community origin ­ ating in South Korea reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to CCT heading No Description 92.12 (NIMEXE code 92.12-all numbers) Gramophone records and other sound or similar recordings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and linked articles of a kind commonly used for sound or similar recording. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 April 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .